DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 2, the language “wherein the second member is provided with a tunnel portion correspondingly to the center portion bead, in a part of the flange portion and a vertical wall portion of the second member” is unclear and the metes and bounds cannot be clearly discerned.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 19, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuma et al. (US 11059404).  Regarding claims 1, 19, Okuma teaches a vehicle seat (1) comprising a seat cushion (2) and a seatback (3) that are fixed to a body of a vehicle, the seatback including: a first member having a plate shape (20 – see Figure 7); a second member having a hat-shaped cross section (20A) of which a flange portion is in contact with one surface of the first member in a thickness direction thereof (see item F in Figure 7); and a center portion bead provided at a center portion of the first member (24), wherein in a plan view viewed along a thickness direction of the first member, the second member overlaps with a longitudinal end portion of the center portion bead (see Figure 7).

Regarding claim 2, Okuma teaches wherein the first member (20) is provided with the center portion bead (24) in a protruding manner toward the second member (see Figure 7), and wherein the second member is provided with a tunnel portion correspondingly to the center portion bead, in a part of the flange portion and a vertical wall portion of the second member (see 112 rejection above – Figure 7 appears to illustrate 20A making a tunnel portion over item 24; item 20A also has a flange portion, F, and a vertical wall).

	Regarding claim 3, Okuma teaches wherein a planar portion of the first member and the flange portion of the second member are fixed to each other (via laser welding; see column 6, lines 41-45).


Regarding claims 5, 22, Okuma further teaches accommodation beads (23 or 24) provided at a portion of the first member (20) which is covered by the second member (20A), wherein in a plan view viewed along a stacking direction of the first member and the second member, the accommodation beads are provided at a predetermined interval along a continuous direction of the second member (see Figures 5 and 7).

Allowable Subject Matter
Claims 4, 6, 18, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 6, the examiner notes that the prior art does not distinctly disclose a through-hole in a planar portion of the accommodation bead.

Claims 7-17, 23-24 allowed.
Regarding claim 7, the examiner notes that the prior art does not distinctly disclose the flange extension portion that is described in detail in the claim.
Regarding claim 10, the examiner notes that the prior art does not distinctly disclose the extra plate member (in addition to the first and second members) in combination with the welding described in detail within the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636